Exhibit 10.2

 
SALARY CONTINUATION AGREEMENT
This Salary Continuation Agreement (the "Agreement"), by and between Wayne Bank,
located in Honesdale, Pennsylvania (the "Employer"), and William Lance (the
"Executive"), effective as of the 1st day of September, 2017, formalizes the
agreements and understanding between the Employer and the Executive.
WITNESSETH:
WHEREAS, the Executive is employed by the Employer;
WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive's continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;
WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Executive;
WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A; and
WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer.
NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:
ARTICLE 1
DEFINITIONS
For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:
1.1 "Accrued Benefit" means the dollar value of the liability that should be
accrued by the Employer, under Generally Accepted Accounting Principles, for the
Employer's obligation to the Executive under this Agreement, calculated by
applying Accounting Standards Codification 710-10 and the Discount Rate.
1.2 "Administrator" means the Board or its designee.
1.3 "Affiliate" means any business entity with whom the Employer would be
considered a single employer under Section 414(b) and 414(c) of the Code.  Such
term shall be interpreted in a manner consistent with the definition of "service
recipient" contained in Code Section 409A.

--------------------------------------------------------------------------------

1.4 "Beneficiary" means the person or persons designated in writing by the
Executive to receive benefits hereunder in the event of the Executive's death.
1.5 "Board" means the Board of Directors of the Employer.
1.6 "Cause" means any of the following acts or circumstances: gross negligence
or gross neglect of duties to the Employer; conviction of a felony or of a gross
misdemeanor involving moral turpitude in connection with the Executive's
employment with the Employer; or fraud, disloyalty, dishonesty or willful
violation of any law or significant Employer policy committed in connection with
the Executive's employment and resulting in a material adverse effect on the
Employer.
1.7 "Change in Control" means a change in the ownership or effective control of
the Employer, or in the ownership of a substantial portion of the assets of the
Employer, as such change is defined in Code Section 409A and regulations
thereunder.
1.8 "Claimant" means a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.
1.9 "Code" means the Internal Revenue Code of 1986, as amended.
1.10 "Disability" means a condition of the Executive whereby the Executive
either: (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer.  The Administrator
will determine whether the Executive has incurred a Disability based on its own
good faith determination and may require the Executive to submit to reasonable
physical and mental examinations for this purpose.  The Executive will also be
deemed to have incurred a Disability if determined to be totally disabled by the
Social Security Administration or in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the initial sentence of this Section.
1.11 "Discount Rate" means the rate used by the Administrator for determining
the Accrued Benefit.  The initial Discount Rate is four per cent (4.0%).   The
Administrator may adjust the Discount Rate to maintain the rate within
reasonable standards according to Generally Accepted Accounting Principles and
applicable bank regulatory guidance.
 
2

--------------------------------------------------------------------------------

1.12 "Early Termination" means Separation from Service before Normal Retirement
Age except when such Separation from Service occurs following a Change in
Control or due to termination for Cause.
1.13  "Effective Date" means September 1, 2017.
1.14 "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.
1.15 "Normal Retirement Age" means the date the Executive attains age sixty-five
(65).
1.16 "Plan Year" means each twelve (12) month period commencing on October 1 and
ending on September 30 of each year.  The initial Plan Year shall commence on
the Effective Date and end on the following September 30.
1.17 "Schedule A" means the schedule attached hereto and made a part hereof. 
Schedule A shall be updated upon a change to any of the benefits described in
Article 2 hereof.
1.18 "Separation from Service" means a termination of the Executive's employment
with the Employer and its Affiliates for reasons other than death or
Disability.  A Separation from Service may occur as of a specified date for
purposes of the Agreement even if the Executive continues to provide some
services for the Employer or its Affiliates after that date, provided that the
facts and circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Executive performed
services for the Employer, if that is less than thirty-six (36) months).  A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or, if longer, the period
for which a statute or contract provides the Executive with the right to
reemployment with the Employer.  If the Executive's leave exceeds six (6) months
but the Executive is not entitled to reemployment under a statute or contract,
the Executive incurs a Separation from Service on the next day following the
expiration of such six (6) month period.  In determining whether a Separation
from Service occurs the Administrator shall take into account, among other
things, the definition of "service recipient" and "employer" set forth in
Treasury regulation §1.409A-1(h)(3).  The Administrator shall have full and
final authority, to determine conclusively whether a Separation from Service
occurs, and the date of such Separation from Service.
1.19 "Specified Employee" means an individual that satisfies the definition of a
"key employee" of the Employer as such term is defined in Code §416(i) (without
regard to Code §416(i)(5)), provided that the stock of the Employer is publicly
traded on an
3

--------------------------------------------------------------------------------

established securities market or otherwise, as defined in Code §1.897-1(m).  If
the Executive is a key employee at any time during the twelve (12) months ending
on December 31, the Executive is a Specified Employee for the twelve (12) month
period commencing on the first day of the following April.
ARTICLE 2
PAYMENT OF BENEFITS
2.1 Normal Retirement Benefit.  If Separation from Service occurs at Normal
Retirement Age, the Employer shall pay the Executive an annual benefit in the
amount of Fifty Thousand Dollars ($50,000) in lieu of any other benefit
hereunder.  If Separation from Service occurs after Normal Retirement Age, for
each full month between Normal Retirement Age and Separation from Service, up to
a maximum of twenty-four (24) months, the Bank shall increase this annual
benefit by .3274%.  The annual benefit will be paid for fifteen (15) years in
equal monthly installments commencing the month following Separation from
Service.
2.2 Early Termination Benefit.  If Early Termination occurs, the Employer shall
pay the Executive the annual benefit shown on Schedule A for the Plan Year
ending immediately prior to Separation from Service in lieu of any other benefit
hereunder. Additionally, the annual benefit shall be increased by a pro-rated
amount relative to the Executive's service during the partial Plan Year in which
Separation from Service takes place.  The annual benefit will be paid for
fifteen (15) years in equal monthly installments commencing the month following
Normal Retirement Age.
2.3 Disability Benefit.  In the event the Executive suffers a Disability prior
to Change in Control and Normal Retirement Age the Employer shall pay the
Executive the annual benefit shown on Schedule A for the Plan Year ending
immediately prior to Disability in lieu of any other benefit hereunder. 
Additionally, the annual benefit shall be increased by a pro-rated amount
relative to the Executive's service during the partial Plan Year in which
Disability takes place. The annual benefit will be paid for fifteen (15) years
in equal monthly installments commencing the month following Disability.
2.4 Change in Control Benefit.  (a) If a Change in Control occurs prior to
Separation from Service, Disability and Normal Retirement Age, the Employer
shall pay the Executive an annual benefit in the amount of Fifty Thousand
Dollars ($50,000) in lieu of any other benefit hereunder.  The annual benefit
will be paid for fifteen (15) years in equal monthly installments commencing the
month following Normal Retirement Age. (b) If a Change in Control occurs after
Normal Retirement Age, but prior to Separation from Service and Disability, the
Employer shall pay the Executive an annual benefit shown on Schedule A for the
Plan Year ending immediately prior to Change in Control in lieu of any other
benefit hereunder.  Additionally, the annual benefit shall be increased by a
pro-rated amount relative to the Executive's service during the partial Plan
Year in which Change in Control takes place. If Change in Control occurs after
the Executive has reached age sixty-seven (67) the annual benefit shall be
Fifty-Four Thousand Eighty Dollars ($54,080).  The
4

--------------------------------------------------------------------------------

annual benefit will be paid for fifteen (15) years in equal monthly installments
commencing the month following Change in Control.
2.5 Death Prior to Commencement of Benefit Payments.  In the event the Executive
dies prior to Separation from Service, Disability and Change in Control the
Employer shall pay the Beneficiary an annual benefit in the amount of Fifty
Thousand Dollars ($50,000) in lieu of any other benefit hereunder.  If the
Executive's death occurs after Normal Retirement Age, for each full month
between Normal Retirement Age and the Executive's death, up to a maximum of
twenty-four (24) months, the Bank shall increase this annual benefit by .3274%. 
If the Executive's death occurs after the Executive has reached age sixty-seven
(67) the annual benefit shall be Fifty-Four Thousand Eighty Dollars ($54,080). 
The annual benefit will be paid for fifteen (15) years in equal monthly
installments commencing the month following the Executive's death.
2.6 Death Subsequent to Commencement of Benefit Payments.  In the event the
Executive dies while receiving payments, but prior to receiving all payments due
and owing hereunder, the Employer shall pay the Beneficiary the same amounts at
the same times as the Employer would have paid the Executive had the Executive
survived.
2.7 Death Subsequent to Separation from Service or Change in Control and Prior
to Normal Retirement Age.  In the event the Executive dies after becoming
entitled to benefits under Section 2.2 or 2.4 and prior to Normal Retirement Age
the Employer shall pay the Beneficiary the same amounts for the same period as
the Employer would have paid the Executive had the Executive survived but the
payments shall commence the month following the Executive's death.
2.8 Termination for Cause.  If the Employer terminates the Executive's
employment for Cause, then the Executive shall not be entitled to any benefits
under the terms of this Agreement.
2.9 Restriction on Commencement of Distributions.  Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee at the time of Separation from Service, the provisions of this Section
shall govern all distributions hereunder.  Distributions which would otherwise
be made to the Executive due to Separation from Service shall not be made during
the first six (6) months following Separation from Service.  Rather, any
distribution which would otherwise be paid to the Executive during such period
shall be accumulated and paid to the Executive in a lump sum on the first day of
the seventh month following Separation from Service, or if earlier, upon the
Executive's death.  All subsequent distributions shall be paid as they would
have had this Section not applied.
2.10 Acceleration of Payments.  Except as specifically permitted herein, no
acceleration of the time or schedule of any payment may be made hereunder. 
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-3(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with
5

--------------------------------------------------------------------------------

the federal government; (iii) in compliance with the ethics laws or conflicts of
interest laws; (iv) in limited cashouts (but not in excess of the limit under
Code §402(g)(1)(B)); (v) to pay employment-related taxes; or (vi) to pay any
taxes that may become due at any time that the Agreement fails to meet the
requirements of Code Section 409A.
2.11 Delays in Payment by Employer.  A payment may be delayed to a date after
the designated payment date under any of the circumstances described below, and
the provision will not fail to meet the requirements of establishing a
permissible payment event.  The delay in the payment will not constitute a
subsequent deferral election, so long as the Employer treats all payments to
similarly situated Participants on a reasonably consistent basis.
(a) Payments subject to Code Section 162(m).  If the Employer reasonably
anticipates that the Employer's deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code Section
162(m), then to the extent deemed necessary by the Employer to ensure that the
entire amount of any distribution from this Agreement is deductible, the
Employer may delay payment of any amount that would otherwise be distributed
under this Agreement.  The delayed amounts shall be distributed to the Executive
(or the Beneficiary in the event of the Executive's death) at the earliest date
the Employer reasonably anticipates that the deduction of the payment of the
amount will not be limited or eliminated by application of Code Section 162(m).
(b) Payments that would violate Federal securities laws or other applicable
law.  A payment may be delayed where the Employer reasonably anticipates that
the making of the payment will violate Federal securities laws or other
applicable law provided that the payment is made at the earliest date at which
the Employer reasonably anticipates that the making of the payment will not
cause such violation.  The making of a payment that would cause inclusion in
gross income or the application of any penalty provision of the Internal Revenue
Code is not treated as a violation of law.
(c) Solvency.  Notwithstanding the above, a payment may be delayed where the
payment would jeopardize the ability of the Employer to continue as a going
concern.
2.12 Treatment of Payment as Made on Designated Payment Date.  Solely for
purposes of determining compliance with Code Section 409A, any payment under
this Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of: (i)
the end of the calendar year in which the payment is due; (ii) the 15th day of
the third calendar month following the payment due date; (iii) if Employer
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Executive's control, the end of the first calendar year
which payment calculation is practicable; and (iv) if Employer does not have
sufficient funds to make the payment without jeopardizing the Employer's
 
6

--------------------------------------------------------------------------------

solvency, in the first calendar year in which the Employer's funds are
sufficient to make the payment.
2.13 Facility of Payment.  If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee.  Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.
2.14 Excise Tax Limitation.  Notwithstanding any provision of this Agreement to
the contrary, if any benefit payment hereunder would be treated as an "excess
parachute payment" under Code Section 280G, the Employer shall reduce such
benefit payment to the extent necessary to avoid treating such benefit payment
as an excess parachute payment.  The Executive shall be entitled to only the
reduced benefit and shall forfeit any amount over and above the reduced amount.
2.15 Changes in Form or Timing of Benefit Payments.  The Employer and the
Executive may, subject to the terms hereof, amend this Agreement to delay the
timing or change the form of payments.  Any such amendment:
(a) must take effect not less than twelve (12) months after the amendment is
made;
(b) must, for benefits distributable due solely to the arrival of a specified
date, or on account of Separation from Service or Change in Control, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made;
(c) must, for benefits distributable due solely to the arrival of a specified
date, be made not less than twelve (12) months before distribution is scheduled
to begin; and
(d) may not accelerate the time or schedule of any distribution.
ARTICLE 3
BENEFICIARIES
3.1 Designation of Beneficiaries.  The Executive may designate any person to
receive any benefits payable under the Agreement upon the Executive's death, and
the designation may be changed from time to time by the Executive by filing a
new designation.  Each designation will revoke all prior designations by the
Executive, shall be in the form prescribed by the Administrator, and shall be
effective only when filed in writing with the Administrator during the
Executive's lifetime.  If the Executive names someone other than the Executive's
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive's spouse and returned to the
Administrator.  The Executive's beneficiary designation shall be deemed
automatically revoked if the
7

--------------------------------------------------------------------------------

Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved.
3.2 Absence of Beneficiary Designation.  In the absence of a valid Beneficiary
designation, or if, at the time any benefit payment is due to a Beneficiary,
there is no living Beneficiary validly named by the Executive, the Employer
shall pay the benefit payment to the Executive's spouse.  If the spouse is not
living then the Employer shall pay the benefit payment to the Executive's living
descendants per stirpes, and if there are no living descendants, to the
Executive's estate.  In determining the existence or identity of anyone entitled
to a benefit payment, the Employer may rely conclusively upon information
supplied by the Executive's personal representative, executor, or administrator.
ARTICLE 4
ADMINISTRATION
4.1 Administrator Duties.  The Administrator shall be responsible for the
management, operation, and administration of the Agreement.  When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary.  No provision
of this Agreement shall be construed as imposing on the Administrator any
fiduciary duty under ERISA or other law, or any duty similar to any fiduciary
duty under ERISA or other law.
4.2 Administrator Authority.  The Administrator shall enforce this Agreement in
accordance with its terms, shall be charged with the general administration of
this Agreement, and shall have all powers necessary to accomplish its purposes.
4.3 Binding Effect of Decision.  The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final, conclusive and binding
upon all persons having any interest in this Agreement.
4.4 Compensation, Expenses and Indemnity.  The Administrator shall serve without
compensation for services rendered hereunder.  The Administrator is authorized
at the expense of the Employer to employ such legal counsel and/or recordkeeper
as it may deem advisable to assist in the performance of its duties hereunder. 
Expense and fees in connection with the administration of this Agreement shall
be paid by the Employer.
4.5 Employer Information.  The Employer shall supply full and timely information
to the Administrator on all matters relating to the Executive's compensation,
death, Disability or Separation from Service, and such other information as the
Administrator reasonably requires.
4.6 Termination of Participation.  If the Administrator determines in good faith
that the Executive no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to cease
further benefit accruals
8

--------------------------------------------------------------------------------

hereunder.
4.7 Compliance with Code Section 409A.  The Employer and the Executive intend
that the Agreement comply with the provisions of Code Section 409A to prevent
the inclusion in gross income of any amounts deferred hereunder in a taxable
year prior to the year in which amounts are actually paid to the Executive or
Beneficiary.  This Agreement shall be construed, administered and governed in a
manner that affects such intent, and the Administrator shall not take any action
that would be inconsistent therewith.
ARTICLE 5
CLAIMS AND REVIEW PROCEDURES
5.1 Claims Procedure.  A Claimant who has not received benefits under this
Agreement that he or she believes should be distributed shall make a claim for
such benefits as follows.
(a) Initiation – Written Claim.  The Claimant initiates a claim by submitting to
the Administrator a written claim for the benefits.  If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant.  All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the Claimant.
(b) Timing of Administrator Response.  The Administrator shall respond to such
Claimant within ninety (90) days after receiving the claim.  If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional ninety (90) days by notifying the Claimant in writing, prior to the
end of the initial ninety (90) day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.
(c) Notice of Decision.  If the Administrator denies part or all of the claim,
the Administrator shall notify the Claimant in writing of such denial.  The
Administrator shall write the notification in a manner calculated to be
understood by the Claimant.  The notification shall set forth:  (i) the specific
reasons for the denial; (ii) a reference to the specific provisions of this
Agreement on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to perfect the claim and an
explanation of why it is needed; (iv) an explanation of this Agreement's review
procedures and the time limits applicable to such procedures; and (v) a
statement of the Claimant's right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.
5.2 Review Procedure.  If the Administrator denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.
9

--------------------------------------------------------------------------------

(a) Initiation – Written Request.  To initiate the review, the Claimant, within
sixty (60) days after receiving the Administrator's notice of denial, must file
with the Administrator a written request for review.
(b) Additional Submissions – Information Access.  The Claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim.  The Administrator shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant's claim for benefits.
(c) Considerations on Review.  In considering the review, the Administrator
shall take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
(d) Timing of Administrator Response.  The Administrator shall respond in
writing to such Claimant within sixty (60) days after receiving the request for
review.  If the Administrator determines that special circumstances require
additional time for processing the claim, the Administrator can extend the
response period by an additional sixty (60) days by notifying the Claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.
(e) Notice of Decision.  The Administrator shall notify the Claimant in writing
of its decision on review.  The Administrator shall write the notification in a
manner calculated to be understood by the Claimant.  The notification shall set
forth:  (a) the specific reasons for the denial; (b) a reference to the specific
provisions of this Agreement on which the denial is based; (c) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the Claimant's claim for
benefits; and (d) a statement of the Claimant's right to bring a civil action
under ERISA Section 502(a).
ARTICLE 6
AMENDMENT AND TERMINATION
6.1 Agreement Amendment Generally.  Except as provided in Section 6.2, this
Agreement may be amended only by a written agreement signed by both the Employer
and the Executive.
6.2 Amendment to Insure Proper Characterization of Agreement.  Notwithstanding
anything in this Agreement to the contrary, the Agreement may be amended by the
Employer at any time, if found necessary in the opinion of the Employer, i) to
ensure that the Agreement is characterized as plan of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA, ii) to conform the Agreement to the requirements of any
applicable law or iii) to comply with the written instructions of the Employer's
auditors or banking regulators.
10

--------------------------------------------------------------------------------

6.3 Agreement Termination Generally.  Except as provided in Section 6.4, this
Agreement may be terminated only by a written agreement signed by the Employer
and the Executive.  Such termination shall not cause a distribution of benefits
under this Agreement.  Rather, upon such termination benefit distributions will
be made at the earliest distribution event permitted under Article 2.
6.4 Effect of Complete Termination.  Notwithstanding anything to the contrary in
Section 6.3, and subject to the requirements of Code Section 409A and Treasury
Regulations §1.409A-3(j)(4)(ix), at certain times the Employer may completely
terminate and liquidate the Agreement.  In the event of such a complete
termination under subsection (a) or (c) below, the Employer shall pay the
Executive the Accrued Benefit.  In the event of such a complete termination
under subsection (b) below, the Employer shall pay the Executive one hundred
fifteen percent of the present value, calculated using a four percent discount
rate, of the benefit described in Section 2.4 hereof.  In any event, such
complete termination of the Agreement shall occur only under the following
circumstances and conditions.
(a) Corporate Dissolution or Bankruptcy.  The Employer may terminate and
liquidate this Agreement within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that all benefits paid under the
Agreement are included in the Executive's gross income in the latest of: (i) the
calendar year which the termination occurs; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.
(b) Change in Control.  The Employer may terminate and liquidate this Agreement
by taking irrevocable action to terminate and liquidate within the thirty (30)
days preceding or the twelve (12) months following a Change in Control.  This
Agreement will then be treated as terminated only if all substantially similar
arrangements sponsored by the Employer which are treated as deferred under a
single plan under Treasury Regulations §1.409A-1(c)(2) are terminated and
liquidated with respect to each participant who experienced the Change in
Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Employer
takes the irrevocable action to terminate the arrangements.
(c) Discretionary Termination.  The Employer may terminate and liquidate this
Agreement provided that: (i) the termination does not occur proximate to a
downturn in the financial health of the Employer; (ii) all arrangements
sponsored by the Employer and Affiliates that would be aggregated with any
terminated arrangements under Treasury Regulations §1.409A-1(c) are terminated;
(iii) no payments, other than payments that would be payable under the terms of
this Agreement if the termination had not occurred, are made within twelve (12)
months of the date the Employer takes the irrevocable action to terminate this
Agreement; (iv) all payments are made within twenty-four (24) months following
the date the Employer takes the irrevocable action to terminate
 
11

--------------------------------------------------------------------------------

and liquidate this Agreement; and (v) neither the Employer nor any of its
Affiliates adopt a new arrangement that would be aggregated with any terminated
arrangement under Treasury Regulations §1.409A-1(c) if the Executive
participated in both arrangements, at any time within three (3) years following
the date the Employer takes the irrevocable action to terminate this Agreement.
ARTICLE 7
MISCELLANEOUS
7.1 No Effect on Other Rights.  This Agreement constitutes the entire agreement
between the Employer and the Executive as to the subject matter hereof.  No
rights are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.  Nothing contained herein will confer upon the
Executive the right to be retained in the service of the Employer nor limit the
right of the Employer to discharge or otherwise deal with the Executive without
regard to the existence hereof.
7.2 State Law.  This Agreement and all rights hereunder shall be governed by and
construed according to the laws of the Commonwealth of Pennsylvania except to
the extent preempted by the laws of the United States of America.
7.3 Validity.  In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.
7.4 Nonassignability.  Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
7.5 Unsecured General Creditor Status.  Payment to the Executive or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Employer and no
person shall have any interest in any such asset by virtue of any provision of
this Agreement.  The Employer's obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future.  In the event that the Employer
purchases an insurance policy insuring the life of the Executive to recover the
cost of providing benefits hereunder, neither the Executive nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom.
7.6 Life Insurance.  If the Employer chooses to obtain insurance on the life of
the Executive in connection with its obligations under this Agreement, the
Executive hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Employer or the
insurance company designated by the Employer.
7.7 Unclaimed Benefits.  The Executive shall keep the Employer informed of the
Executive's current address and the current address of the Beneficiary.  If the
location of the Executive is not made known to the Employer within three years
after the date upon which any payment of any benefits may first be made, the
Employer shall delay payment of
12

--------------------------------------------------------------------------------

the Executive's benefit payment(s) until the location of the Executive is made
known to the Employer; however, the Employer shall only be obligated to hold
such benefit payment(s) for the Executive until the expiration of three (3)
years.  Upon expiration of the three (3) year period, the Employer may discharge
its obligation by payment to the Beneficiary.  If the location of the
Beneficiary is not made known to the Employer by the end of an additional two
(2) month period following expiration of the three (3) year period, the Employer
may discharge its obligation by payment to the Executive's estate.  If there is
no estate in existence at such time or if such fact cannot be determined by the
Employer, the Executive and Beneficiary shall thereupon forfeit all rights to
any benefits provided under this Agreement.
7.8 Suicide or Misstatement.  No benefit shall be distributed hereunder if the
Executive commits suicide within two (2) years after the Effective Date, or if
an insurance company which issued a life insurance policy covering the Executive
and owned by the Employer denies coverage (i) for material misstatements of fact
made by the Executive on an application for life insurance, or (ii) for any
other reason.
7.9 Removal.  Notwithstanding anything in this Agreement to the contrary, the
Employer shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued pursuant to Section
8(e) of the Federal Deposit Insurance Act.  Furthermore, any payments made to
the Executive pursuant to this Agreement shall, if required, comply with 12
U.S.C. 1828, FDIC Regulation 12 CFR Part 359 and any other regulations or
guidance promulgated thereunder.
7.10 Forfeiture Provision.  The Executive shall forfeit, for the Executive and
the Beneficiary, any unpaid benefits hereunder, if the Executive, directly or
indirectly, either as an individual or as a proprietor, stockholder, partner,
officer, trustee, employee, agent, consultant or independent contractor of any
individual, partnership, corporation or other entity (excluding an ownership
interest of three percent (3%) or less in the stock of a publicly-traded
company):


(i) becomes employed by, participates in, or becomes connected in any manner
with the ownership, management, operation or control of any bank, savings and
loan or other similar financial institution if the Executive's responsibilities
will include providing banking or other financial services within fifty (50)
miles of any office maintained by the Employer as of the date of Separation from
Service;
(ii) participates in any way in hiring or otherwise engaging, or assisting any
other person or entity in hiring or otherwise engaging, on a temporary,
part-time or permanent basis, any individual who was employed by the Employer
within the three (3) years immediately preceding Separation from Service;
(iii) assists, advises, or serves in any capacity with, representative or
otherwise, any third party in any action against the Employer or in opposition
to any transaction involving the Employer;
(iv) sells, offers to sell or provides banking or other financial services,
assists any other person in selling or providing banking or other financial
services, or solicits or otherwise competes for, either directly or indirectly,
any orders,
 
13

--------------------------------------------------------------------------------

contracts, or accounts for services of a kind or nature like or substantially
similar to the financial services performed or financial products sold by the
Employer (the preceding hereinafter referred to as "Services"), to or from any
person or entity from whom the Executive or the Employer, to the knowledge of
the Executive, provided banking or other financial services, sold, offered to
sell or solicited orders, contracts or accounts for Services within the three
(3) years immediately preceding Separation from Service;
(v) divulges, discloses, or communicates to others in any manner whatsoever, any
confidential information of the Employer, to the knowledge of the Executive,
including, but not limited to, the names and addresses of customers or
prospective customers of the Employer, as they may have existed from time to
time, of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Employer,
earnings or other information concerning the Employer. The restrictions
contained in this subparagraph (v) apply to all information regarding the
Employer, regardless of the source who provided or compiled such information. 
Notwithstanding anything to the contrary, all information referred to herein
shall not be disclosed unless and until it becomes known to the general public
from sources other than the Executive.
Notwithstanding the foregoing, this Section 7.10 shall not apply following
Change in Control.


7.11 Notice.  Any notice, consent or demand required or permitted to be given to
the Employer or Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
Employer's principal business office.  Any notice or filing required or
permitted to be given to the Executive or Beneficiary under this Agreement shall
be sufficient if in writing and hand-delivered or sent by mail to the last known
address of the Executive or Beneficiary, as appropriate.  Any notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for registration or
certification.
7.12 Headings and Interpretation.  Headings and sub-headings in this Agreement
are inserted for reference and convenience only and shall not be deemed part of
this Agreement.  Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.
7.13 Alternative Action.  In the event it becomes impossible for the Employer or
the Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Employer or Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 409A.
14

--------------------------------------------------------------------------------

7.14 Coordination with Other Benefits.  The benefits provided for the Executive
or the Beneficiary under this Agreement are in addition to any other benefits
available to the Executive under any other plan or program for employees of the
Employer.  This Agreement shall supplement and shall not supersede, modify, or
amend any other such plan or program except as may otherwise be expressly
provided herein.
7.15 Inurement.  This Agreement shall be binding upon and shall inure to the
benefit of the Employer, its successor and assigns, and the Executive, the
Executive's successors, heirs, executors, administrators, and the Beneficiary.
7.16 Tax Withholding.  The Employer may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which the Employer is required by any law or regulation to withhold in
connection with any benefits under the Agreement.  The Executive shall be
responsible for the payment of all individual tax liabilities relating to any
benefits paid hereunder.
7.17 Aggregation of Agreement.  If the Employer offers other non-qualified
deferred compensation plans, this Agreement and those plans shall be treated as
a single plan to the extent required under Code Section 409A.


IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement document as indicated below:


Executive
 
Employer
     
/s/ William Lance
 
By:
/s/ Lewis J. Critelli
   
Its:
President and CEO

 
15

--------------------------------------------------------------------------------

SALARY CONTINUATION AGREEMENT
Beneficiary Designation
I, William Lance, designate the following as Beneficiary under this Agreement:




Primary
             
Mary J. Lance
 
100
%
     
%
                       
Contingent
             
Bryan W. Lance
 
50
%
 
Maura L. Lance 
 
 
 50
%


 
I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Administrator prior to my death.  I further understand that the
designation will be automatically revoked if the Beneficiary predeceases me or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.
Signature:       /s/ William Lance Date:      9/1/17
SPOUSAL CONSENT (Required only if Administrator requests and someone other than
spouse is named Beneficiary)
 
I consent to the beneficiary designation above.  I also acknowledge that if I am
named Beneficiary and my marriage is subsequently dissolved, the beneficiary
designation will be automatically revoked.
 
Spouse Name:           _______________________________
Signature:            _______________________________                    Date:
____________
 







Received by the Administrator this 1st day of September, 2017
By:        /s/ Lewis J. Critelli
Title:    President and CEO
 
 
 

--------------------------------------------------------------------------------

[image00002.jpg]